DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Method claims 14 and 15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2020.
Applicant’s amendment filed November 9, 2020 adding limitations to pneumatic tire claim 1, cancelling pneumatic tire claims 3, 5-7, 11, and 13, and adding new pneumatic tire claims 16-26 has changed the conditions for restriction among the pneumatic tire inventions based on lack of unity of invention in this national stage application. A new restriction requirement follows.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 10, and 21, drawn to the pneumatic tire of claim 1 with the sound-absorbing layer structure of claims 2, 4, and 10.
Group II, claim(s) 1, 8, and 9, drawn to the pneumatic tire of claim 1 with the structure implied by the sound-absorbing layer manufacturing method steps of claim 8 (product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps, MPEP 2113).
III, claim(s) 1, 12, and 16, drawn to the pneumatic tire of claim 1 with the structure implied by the sealant layer manufacturing method steps of claims 12 and 16 (product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps, MPEP 2113).
Group IV, claim(s) 1 and 17-20, drawn to the pneumatic tire of claim 1 with the sealant winding structure of claims 17-20 (in the specification the sealant layer is made up of spiral (helical)  windings of the “generally string-shaped sealant”).
Group V, claim(s) 1 and 22-26, drawn to the pneumatic tire of claim 1 with the carcass cord structure and arrangement of claims 22-26.
Claim 1 link(s) Inventions I-V.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Published PCT Application WO 2015/149959 A1 (equivalent to US Patent Application Publication 2017/0015146 A1) having a publication date of October 8, 2015, a filing date of January 23, 2015, and a foreign priority date of March 31, 2014 (German PCT application includes the disclosure of the German priority document). See US ‘146 embodiment of Figure 2 and paragraphs 0001-0029: pneumatic tire with innerliner 7, sealant layer 8, and compound porous sound-absorbing material comprising closed-cell foam ring 10 and open-cell foam ring 9, closed-cell foam structure necessarily prevents impregnation by sealant layer 8.
The groups lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sostmann et al. (2010/0119715 A1) combined with Mechanics of Pneumatic Tires and US Patent Application Publication 2013/0048180 A1 cited by applicant. The only differences between the Sostmann et al. pneumatic tire and the claim 1 pneumatic tire are that a) the reference is silent as to the presence of an innerliner and b) does not disclose a porous sound-absorbing material contacting the sealant layer (paragraphs 0014-0027: crosslinked high viscosity sealant layer C strip wound onto tire inner surface), however a) it is notoriously well known to provide such an innerliner in pneumatic tires in order to eliminate the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), and b) it is well known in such pneumatic tires to provide porous sound-absorbing material .
The groups lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Published PCT Application WO 2015/173120 A1 (equivalent to US Patent Application Publication 2017/0080655 A1), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document) combined with Mechanics of Pneumatic Tires and US Patent Application Publication 2013/0048180 A1 cited by applicant. The only differences between the WO ‘120 pneumatic tire and the claim 1 pneumatic tire are that a) the reference is silent as to the presence of an innerliner and b) does not disclose a porous sound-absorbing material contacting the sealant layer (US ‘655 paragraphs 0018-0073 and 0100-0103: crosslinked high viscosity sealant layer strip wound onto tire inner surface), however a) it is notoriously well known to provide such an innerliner in pneumatic tires in order to eliminate the need for a separate inner Mechanics of Pneumatic Tires (p. 209 lines 15-17), and b) it is well known in such pneumatic tires to provide porous sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0012-0083: porous sound-absorbing material 3 contacting sealant layer 2); it would therefore have been obvious to one of ordinary skill in the art to provide in the above pneumatic tire the notoriously well known innerliner and the well known porous sound-absorbing material contacting the sealant layer in order to eliminate the need for a separate inner tube and reduce internal tire noise. As to the limitation that the sound-absorbing layer is not impregnated with the sealant, the close correspondence of structure and properties between applicant’s sealant and the reference sealant (crosslinked high viscosity strip wound sealant) provide a reasonable basis for the examiner to infer that the above tire also meets the limitation that the sound-absorbing layer is not impregnated with the sealant (sealant would not flow into the porous sound-absorbing material when it is placed in contact with the sealant layer due to high viscosity of sealant); burden is thus shifted to applicant to show an unobvious difference (MPEP 2112, 2112.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					         /ADRIENNE C. JOHNSTONE/                                                                                             Primary Examiner, Art Unit 1749                                                                                                           February 26, 2021